Citation Nr: 0316006	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  99-18 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Entitlement to an evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD), 
prior to June 5, 2000.

(The issue of entitlement to an increased rating for post-
traumatic stress disorder, currently evaluated as 50 percent 
disabling, will be the subject of a later decision of the 
Board).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO).  

The veteran's claims were remanded by the Board for further 
development in April 2001.  

The Board is undertaking additional development on the issue 
of entitlement to an increased rating for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling, 
pursuant to 38 U.S.C.A. § 5103A.  See VAOGCPREC 1-2003.  When 
it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 20.903).  After giving the notice and depending on your 
response to the notice, the Board will either return your 
claim to the RO for additional review or prepare a separate 
decision addressing this issue.


FINDING OF FACT

Prior to June 5, 2000, the veteran's service-connected post-
traumatic stress disorder was manifested by no more than 
serious symptoms of depression, irritability and anxiety.




CONCLUSION OF LAW

The criteria for a 50 percent rating for post-traumatic 
stress disorder, have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, as well as 
the claimant's and VA respective development 
responsibilities.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  Regulations implementing 
the VCAA have been enacted.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claims are not final and remain pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The veteran was notified of the reasons and bases for the 
decision, the relevant law and regulations, and of the types 
of evidence that could be submitted by him in support of his 
claim, and that which the VA would develop.  He was notified 
by the rating decisions, by the statement of the case (SOC), 
and by the supplemental statements of the case.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The Board further 
notes that the April 2001 Board decision notified the veteran 
of what development the VA would undertake and what evidence 
the veteran was expected to obtain.  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  The Board finds that reasonable 
efforts have been made to assist the veteran in obtaining 
evidence necessary to substantiate his claims, and that there 
is no reasonable possibility that further assistance would 
aid in substantiating his claim.

The veteran has been provided VA psychiatric examinations.  
The veteran's Social Security medical records have been 
obtained.  The veteran submitted his personnel file from his 
former employer.  Numerous VA and private medical records 
have been obtained.  The veteran provided testimony before 
the undersigned Veterans Law Judge in January 2001.  There is 
no indication that there exists any evidence which has a 
bearing on this case which has not been obtained.  The 
veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim for an evaluation in excess of 30 percent for post-
traumatic stress disorder, prior to June 5, 2000, has been 
consistent with the provisions of the new law.  Under these 
circumstances, the Board can identify no further development 
that would avail the veteran or aid the Board's inquiry.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2002) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability at issue.  The Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote in-service 
clinical histories and findings pertaining to the veteran's 
service-connected post-traumatic stress disorder, except as 
reported below. 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2002).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2002).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

By rating action in August 1998, the veteran was granted 
service connection and a 30 percent rating for post-traumatic 
stress disorder.  Service connection was made effective from 
November 10, 1997.  The claim for an increased rating for 
post-traumatic stress disorder was received from the veteran 
in September 1998.  By rating action in October 1998, the 
veteran was granted a temporary total rating for 
hospitalization due to post-traumatic stress disorder, from 
November 14, 1997 thru January 31, 1998, with resumption of 
the 30 percent rating from February 1, 1998.  The December 
1998 rating decision on appeal confirmed and continued the 30 
percent rating.  In a July 2000 rating action, the veteran 
was granted an increased rating of 50 percent for his 
service-connected post-traumatic stress disorder, effective 
from June 5, 2000.

The veteran was hospitalized at a VA facility from November 
14, 1997 to January 23, 1998 for treatment of psychiatric 
disability.  The veteran reported intrusive thoughts, 
nightmares, depressed mood, anhedonia, sleep disturbance, 
difficulty concentrating, hypervigilance and exaggerated 
startle response.  It was noted that the veteran reported no 
suicidal or homicidal ideation and that the veteran did not 
exhibit significant anxiety, intrusive mentation or 
hypervigilance throughout most of the treatment.  The 
veteran's global assessment of functioning (GAF) was 65.

The veteran was afforded a VA psychiatric examination in May 
1998.  The veteran was cooperative, alert and fairly neat in 
appearance.  He talked coherently and relevantly, but 
complained of being depressed, nervous, and anxious.  He 
denied any suicidal or homicidal ideations at that time.  The 
veteran's affect was appropriate.  He reported hearing voices 
whispering to him, but he could not tell the content of the 
conversations.  Remote and recent memory were noted to be 
fair.  The veteran's intellectual function, judgment, and 
insight were fair.  The diagnoses included post-traumatic 
stress disorder and history of alcohol dependence.  The 
veteran's GAF was noted to be from 55 to 60.  The examiner 
stated that the veteran had classic symptoms of post-
traumatic stress disorder, with depression, anxiety and a 
history of alcohol dependence.  The examiner stated that even 
though the veteran had been working for 20 years, he had 
impairment of his social adaptability.

On VA examination in October 1998 the veteran reported 
difficulty falling and staying asleep.  He asserted that he 
got very irritable, with outbursts of anger.  He reported 
difficulty concentrating, exaggerated startle response and 
hypervigilance.  The veteran stated that he had nightmares 
and recurrent intrusive and distressing recollections.  The 
veteran reported markedly diminished interest in significant 
activities.  He had feelings of detachment from others and he 
had a restricted range of affect.  Objectively the veteran 
was neat in appearance.  He was cooperative, and he talked 
coherently and relevantly.  His mood was somewhat depressed.  
The veteran denied suicidal or homicidal ideation.  His 
affect was appropriate.  He denied delusions or 
hallucinations.  Memory for recent and remote events was 
fair.  Judgment and insight were fair.  The diagnoses 
included post-traumatic stress disorder and history of 
alcohol dependence.  The veteran's GAF was noted to be 50.  
The examiner stated that the veteran had impairment of social 
adaptability, but that the veteran had been able to maintain 
his job as a machinist with the help of his medication.  The 
examiner further noted that the veteran had been attending 
the Center for Stress Recovery (CSR).

The veteran was provided a psychological evaluation by the 
Social Security Administration in May 1999.  The examiner 
noted that the veteran's ability to handle stress and 
pressure associated with work expectations was below average.  
The examiner stated that the veteran continued to consume 
alcohol, excessively at times, and that he was not involved 
with a mental health treatment program or a rehabilitation 
program.  The private psychologist further stated that the 
veteran continued to exhibit post-traumatic stress disorder 
features, and that his MMPI-2 profile suggested continuing 
high levels of stress, anxiety and depression.  The examiner 
indicated that if the veteran was found to be disabled, he 
appeared to have the necessary skills to handle any granted 
benefits in his own best interest, dependent upon his alcohol 
intake,  The diagnoses included chronic post-traumatic stress 
disorder, in partial remission, alcohol abuse, and dysthymic 
disorder.  The veteran's GAF was 61.

The veteran's employment records indicate that the veteran 
was often warned about his poor work attendance.  The records 
do not indicate the cause of the poor attendance.  The 
veteran retired from his job on medical retirement in June 
1999.  The record does not indicate which disability factors 
resulted in the medical retirement.

The veteran presented at a VA hospital in August 1999 with 
suicidal ideations and plans.  It was noted that he had 
dropped out of the CSR program almost 2 years earlier, and 
had relapsed on alcohol and was not taking psychotropic 
medications.  The veteran reported increasing depressive 
symptoms, likely secondary to recent financial difficulty, 
recent death of a friend, chronic arthritic pains, recent 
medical retirement from job, and recent alcohol use.  
Symptoms included increasing depressive mood, poor night 
sleep, loss of interest, care of surviving while his friends 
died in Vietnam, constant low energy level, poor 
concentration, forgetfulness, poor appetite, psychomotor 
agitation and recent suicidal ideations.  On mental status 
examination, the veteran was well-groomed and clean.  He was 
calm and cooperative, with no signs of agitation.  He was 
friendly towards the interviewer, with appropriate affect.  
There was no psychomotor agitations or retardation noted.  
The veteran was able to maintain proper eye contact.  His 
speech was of normal rate and rhythm and nonpressured.  The 
veteran's affect was appropriate, but dysthymic with slightly 
constricted affect.  The veteran's thought processes were 
coherent, with no illicit association or thought blocking.  
The veteran denied delusions, hallucinations, illusions, 
suicidal ideations, and homicidal ideations.  Cognitive 
functions were intact.  The veteran had fair insight and 
judgment.  The veteran recognized his alcohol dependence 
problem.  The discharge diagnoses included post-traumatic 
stress disorder, major depression and alcohol dependence.  
GAF on admission was noted to be 30.  A GAF at time of 
discharge was not provided.  The examiner noted that the 
veteran was employable.

A September 1999 VA outpatient record indicates that the 
veteran had post-traumatic stress disorder, alcohol 
dependence, and major depression.  The veteran's GAF was 45.  
It was noted that the veteran's substance addiction was 
evidenced by continued use, despite negative consequences of 
job loss.  A November 1999 VA outpatient record indicates 
that the veteran continued to drink alcohol.  He reported 
flashbacks, nightmares and feeling depressed.  The assessment 
was alcohol dependence and depressive disorder.

On VA examination in March 2000 it was noted that the veteran 
had lost his job with a medical retirement in June 1999.  The 
veteran reported that was isolated, irritable, and that he 
could not sleep.  The veteran stated that he had nightmares 
three or four times a week, increasing flashbacks, persistent 
intrusive thoughts, avoidance, and significant startle 
response.  The veteran asserted that he had no social life 
other than his AA meetings.  Objectively, the veteran had 
diminished psychomotor activity.  His speech was low in 
volume and speed.  His affect was somewhat labile  His mood 
was depressed.  The veteran's thought process was relevant, 
coherent, and goal-directed, and with no disorder of 
association.  The veteran denied feelings of worthlessness 
and hopelessness, but admitted to suicidal thoughts in the 
past, not at the present time.  The theme of his thought 
process, when it came to his war experiences, did affect him 
in terms of becoming more fidgety and jittery.  The veteran 
did not have auditory or visual hallucinations.  Attention 
and concentration were marginal.  The veteran's memory was 
grossly intact.  Judgment and insight were depressed.  The 
diagnoses included post-traumatic stress disorder, major 
depression, and alcohol abuse, in remission.  The veteran's 
GAF due to post-traumatic stress disorder was 50, and had 
been 60 in the past year.  In an addendum the VA examiner 
stated that the GAF of 50 had been for the veteran's service-
connected post-traumatic stress disorder only.  He went on to 
say that the veteran's alcohol abuse was in remission.

At the January 2001 videoconference hearing, the veteran 
testified that in 1998 he missed about 20 days of work due to 
his post-traumatic stress disorder.  He stated that he had 
not worked since February 1999.  The veteran asserted that 
his medical retirement from his job was a result of both pain 
from his carpal tunnel syndrome and due to his post-traumatic 
stress disorder.

Social Security Administration records reveal that in 
February 2001 an Administrative Law Judge found that the 
veteran had been disabled commencing in February 1999, due to 
the combination of his impairments.  The impairments were 
noted to include severe degenerative joint disease of the 
knees, both hands, and cervical spine.  Also noted were 
bilateral carpal tunnel syndrome, post-traumatic stress 
disorder, dysthymic disorder, and history of alcohol abuse.

A psychiatric disability which is productive of occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or: symptoms 
controlled by continuous medication will be assigned a 10 
percent evaluation.  A 30 percent evaluation is assigned 
where there is disability productive of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, and recent events).  A 50 percent disability 
evaluation encompasses post-traumatic stress disorder 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships).  A 70 
percent rating contemplates occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating contemplates total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

The Board is of the opinion that the veteran's post-traumatic 
stress disorder symptomatology, as described by the medical 
evidence prior to June 5, 2000, meets the criteria for an 
increased rating of 50 percent.  The veteran has had 
occasional suicidal ideation.  He has indicated that he 
experiences frequent nightmares and intrusive thoughts.  He 
has been noted to be depressed and anxious.  The medical 
evidence shows that during this time the veteran's GAF was 
primarily between 45 and 61.  GAF's in this range contemplate 
moderate to serious symptoms with impairment in several 
areas, including work.  American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (1994) (DSM IV).  Consequently, the Board believes 
that the veteran's post-traumatic stress disorder symptoms 
were serious in nature.  The Board is of the opinion that 
this evidence shows that prior to June 5, 2000, the veteran 
had depressed mood, difficulty in adapting to stressful 
circumstances, occasional suicidal ideation and anxiety, such 
that he more nearly meets the requirements for a 50 percent 
rating for post-traumatic stress disorder, prior to June 5, 
2000.

While the veteran was found to be totally disabled by the 
Social Security Administration (SSA), the SSA decision 
clearly noted that the veteran's unemployability was due to a 
combination of several disabilities including carpal tunnel 
syndrome, arthritis, and several psychiatric disabilities.  
The veteran was hospitalized in August 1999 for suicidal 
ideation and plans and had an admission GAF of 30.  However, 
it was noted that the veteran's depression was likely due to 
financial difficulty, death of a friend arthritic pain, 
alcohol use, and medical retirement from his job.  The 
medical evidence reveals that the veteran's depressive 
symptoms were due to the other factors listed by the doctor, 
rather than the veteran's service-connected post-traumatic 
stress disorder.  Also, the veteran was not on psychotropic 
medication at that time.

The medical evidence prior to June 5, 2000 has shown the 
veteran to be cooperative, well-groomed, relevant, and 
coherent.  He has generally not expressed suicidal ideation, 
homicidal ideation, delusions or hallucinations.  The medical 
evidence prior to June 5, 2000 has not indicated that the 
veteran experiences more than a moderate amount of anxiety.  
The competent evidence of record as a whole does not 
demonstrate that the disability at issue more nearly 
approximates the criteria for a 70 percent rating, prior to 
June 5, 2000.  Accordingly, the Board finds that the 
veteran's post-traumatic stress disorder symptoms are not of 
such severity as to meet the requirements for a rating in 
excess of 50 percent, prior to June 5, 2000.

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 (2002) only 
in cases where the issue is expressly raised by the claimant 
or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VAOGCPREC 6-96.  In this case, consideration of an 
extraschedular rating has not been expressly raised.  
Further, the record before the Board does not contain 
evidence of "exceptional or unusual" circumstances that 
would preclude the use of the regular rating schedule.  The 
veteran was hospitalized in November 1997 and in August 1999 
for psychiatric treatment, but it is not indicated that these 
hospitalizations were solely for treatment of post-traumatic 
stress disorder.  While the veteran is not employed, the 
evidence does not indicate that he is unemployed due to his 
post-traumatic stress disorder.  Consequently, the Board 
finds that the record does not reveal that the veteran's 
post-traumatic stress disorder has resulted in frequent 
hospitalizations or any other such related factors such as to 
render impractical the application of the regular schedular 
standards.


ORDER

Entitlement to a 50 percent rating, prior to June 5, 2000, 
for post-traumatic stress disorder, is granted, subject to 
the law and regulations governing the award of monetary 
benefits.


	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

